UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PRODIGY FINANCE LIMITED,                                       :
                                                               :
                           Petitioner,                         :
                                                               : DECISION AND ORDER
         v.                                                    : 19-CV-6458 (WFK)(RER)
                                                               :
AFELUMO JIDE FUNSHO,                                           :
                                                               :
                           Respondent.                         :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:
On February 8, 2019 an arbitrator issued an award (the “Award”) finding Afelumo Jide Funsho
(“Respondent”) had breached a Loan Agreement (the “Agreement”) with Prodigy Finance
Limited (“Petitioner”) by failing to comply with his repayment obligations including applicable
interest. See ECF No. 1-1. Petitioner now moves for confirmation and enforcement of the
arbitration award. Petitioner, ECF No. 1. On the basis of the law and facts discussed below, the
Court CONFIRMS the Award, GRANTS Petitioner’s motion for summary judgment, and finds
the total judgment Respondent must pay Petitioner to be $105,564.80.

                                         BACKGROUND

       On or about November 25, 2014, Prodigy Finance Limited (“Petitioner” or “Prodigy”)

and Afelumo Jide Funsho (“Respondent”) executed a Loan Agreement (the “Agreement”), under

which Petitioner agreed to lend Respondent the sum of $60,750.00 (the “Loan”) comprised of:

(1) a principal sum of $60,000.00 to finance the tuition fees due and payable by Respondent for

the course in which he was enrolled; plus (2) an administrative fee of $750.00 payable to

Petitioner. See Petition ¶ 14, ECF No. 1. On or about November 27, 2014, Prodigy assigned

MBA Community Loans PLC (“MCL”) all of its legal and beneficial rights under the Loan

Agreement (the “Assignment”). Id. ¶ 19. Prodigy receives a management fee from MCL to act

as loan servicer. Id. ¶ 11. As part of its duties as loan servicer, Prodigy pursues debtors for

unpaid and defaulted loans, including the loan at issue in this instant matter. Id.




                                                 1
       Respondent has made the following payments on the Loan: (1) on or about March 17,

2017, the amount of $157.68; (2) on or about April 10, 2017, the amount of $650.00; and (3) on

March 7, 2018, the amount of $150.00, for a total of $957.68. Id. ¶ 16. Respondent made no

other payments due under the Loan Agreement. Id. ¶ 18

       By a Request for Arbitration dated July 4, 2018, MCL commenced an arbitration against

the Respondent (“Arbitration”). Id. ¶ 44. The Arbitrator ruled in favor of MCL, and accepted

MCL’s calculation of the amounts due from Respondent as of the February 7, 2019 final award.

Id. ¶ 55. The $82,771.68 Award consisted of $78,882.24 (original loan amount less repayment +

interest) and $3,889.44 (additional interest). Id. The Arbitrator further decided Respondent’s

absence and non-participation in the Arbitration, despite ample notice, warranted a 14-day period

for Respondent to pay MCL the sum awarded. Id. ¶ 56. The Arbitrator further (1) awarded

MCL reimbursement from Respondent of MCL’s legal costs and fees in the amount of £5,204.00

and (2) found Respondent liable to and responsible for indemnifying Prodigy for all London

Court of International Arbitration (“LCIA”) costs and fees in connection with the Arbitration

(including fees payable to the Arbitrator) in the total amount of £8,817.49. Id. ¶ 57–58. To date,

Respondent has paid neither MCL nor Prodigy any portion of the amount due under the final

Award. Id. ¶ 60.

                                          DISCUSSION

       It is well established that “judicial review of an arbitrator’s interpretation of a collective

bargaining agreement is extremely limited.” 1199 SEIU United Healthcare Workers E. v. Lily

Pond Nursing Home, 07-CV-408, 2008 WL 4443945, at *4 (S.D.N.Y. Sept. 29, 2008) (Francis,

Mag.) (citing Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2011)).

“Normally, confirmation of an arbitration award is a summary proceeding that merely makes




                                                  2
what is already a final arbitration award a judgment of the court.” D.H. Blair & Co., Inc. v.

Gotdiener, 462 F.3d 95, 110 (2d Cir. 2006) (internal quotation marks and citation omitted). “The

arbitrator’s rationale for an award need not be explained, and the award should be confirmed if a

ground for the arbitrator’s decision can be inferred from the facts of the case.” Id. (internal

quotation marks and citations omitted).

        On November 15, 2019, Petitioner filed a Petition seeking confirmation and enforcement

of the Award and attorneys’ fees. See Petition. On April 26, 2020, the Court ordered a briefing

schedule. On May 19, 2020, Petitioner submitted a motion for summary judgment. Respondent

did not submit any response. On April 6, 2021, Court ordered Respondent to respond by April

16, 2021. To date, Respondent has failed to respond, answer, move, or otherwise appear in this

proceeding. Furthermore, the Court has reviewed the record in this case and determined the

facts of the case support the Arbitrator’s decision.

        Accordingly, the Court CONFIRMS the Award and GRANTS Petitioner’s motion for

summary judgment. In addition to the final Arbitration Award of $82,771.68, the Court also

awards Petitioner $19,393.12 in total awarded arbitration legal fees and costs, and $3,400.00 in

attorneys’ fees. See Decl. of Jorge Salva ¶ 9–16, ECF No. 16.

                                          CONCLUSION

        On the basis of the record and law as set forth above, the Court AFFIRMS the Award and

GRANTS Petitioner’s motion for summary judgment. The total judgment, consisting of the

Award, cost of arbitration, and attorneys’ fees is $105,564.80. The Clerk of Court is respectfully

instructed to close this case.

                                                       SO ORDERED.



                                                               s/ WFK
                                                       __________________________


                                                  3
                                HON. WILLIAM F. KUNTZ, II
                                UNITED STATES DISTRICT JUDGE

Dated: July 6, 2021
       Brooklyn, New York




                            4
